Exhibit 10.1

SECURITIES PURCHASE

AGREEMENT

Dated as of September 12, 2007

by and among

NEUROBIOLOGICAL TECHNOLOGIES, INC.

and

THE PURCHASERS LISTED ON EXHIBIT A

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page

ARTICLE I       PURCHASE AND SALE OF NOTES AND COMMON STOCK

   1

Section 1.1.

   Purchase and Sale of Notes and Common Stock.    1

Section 1.2.

   Purchase Price and Closing    1

Section 1.3.

   Lock-Up.    2

ARTICLE II     REPRESENTATIONS AND WARRANTIES

   3

Section 2.1.

   Representations and Warranties of the Company    3

Section 2.2.

   Representations and Warranties of the Purchasers    12

ARTICLE III    COVENANTS OF THE COMPANY

   13

Section 3.1.

   Securities Compliance    13

Section 3.2.

   Registration and Listing    13

Section 3.3.

   Compliance with Laws    13

Section 3.4.

   Keeping of Records and Books of Account    13

Section 3.5.

   Reporting Requirements    13

Section 3.6.

   Other Agreements    14

Section 3.7.

   Use of Proceeds    14

Section 3.8.

   Reporting Status    14

Section 3.9.

   Disclosure of Transaction    14

Section 3.10.

   Disclosure of Material Information    14

Section 3.11.

   Amendments    14

Section 3.12.

   Merz Assignment    15

Section 3.13.

   Application of Subsequent Financing; Most Favored Nation    15

Section 3.14.

   Defaults    16

ARTICLE IV    CONDITIONS

   16

Section 4.1.

   Conditions Precedent to the Obligation of the Company to Close and to Sell
the Securities    16

Section 4.2.

   Conditions Precedent to the Obligation of the Purchasers to Close and to
Purchase the Securities    16

ARTICLE V     INDEMNIFICATION

   19

Section 5.1.

   Indemnity    19

Section 5.2.

   Indemnification Procedure    19

ARTICLE VI    MISCELLANEOUS

   20

Section 6.1.

   Fees and Expenses    20

Section 6.2.

   Specific Performance; Consent to Jurisdiction; Venue.    20

Section 6.3.

   Entire Agreement; Amendment    21

Section 6.4.

   Notices    21

Section 6.5.

   Waivers    22

Section 6.6.

   Headings    22

Section 6.7.

   Successors and Assigns    22

Section 6.8.

   No Third Party Beneficiaries    23

Section 6.9.

   Governing Law    23



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

          Page

Section 6.10.

  

Survival

   23

Section 6.11.

  

Counterparts

   23

Section 6.12.

  

Publicity

   23

Section 6.13.

  

Severability

   23

Section 6.14.

  

Further Assurances

   23

Section 6.15.

  

Representation of Lead Purchaser

   24



--------------------------------------------------------------------------------

SECURITIES PURCHASE AGREEMENT

This SECURITIES PURCHASE AGREEMENT, dated as of September 12, 2007 (this
“Agreement”), by and among Neurobiological Technologies, Inc., a Delaware
corporation (the “Company”), and each of the purchasers of the senior secured
notes of the Company and Common Stock of the Company whose names are set forth
on Exhibit A attached hereto (each a “Purchaser” and collectively, the
“Purchasers”).

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and each Purchaser agree
as follows:

ARTICLE I

PURCHASE AND SALE OF NOTES AND COMMON STOCK

Section 1.1. Purchase and Sale of Notes and Common Stock.

(a) Upon the following terms and conditions, the Company shall issue and sell to
the Purchasers, and the Purchasers shall, severally and not jointly, purchase,
the respective principal amounts set forth opposite the names of such Purchasers
on Exhibit A, Six Million Dollars ($6,000,000) aggregate principal amount of the
Company’s Senior Secured Notes due 2008 (the “Notes”). The Notes are to be
issued pursuant to an indenture (the “First Indenture”), to be dated as of the
Closing Date (as defined below), between the Company and U.S. Bank National
Association, as trustee (the “Trustee”), as supplemented and amended by the
First Supplemental Indenture dated as of the Closing Date (the “Supplemental
Indenture”), by and between the Company and the Trustee (the First Indenture as
amended and supplemented by the Supplemental Indenture is referred to herein as
the “Indenture”). The Notes shall be in substantially the form attached hereto
as Exhibit B.

(b) Upon the following terms and conditions, the Purchasers shall be issued an
aggregate of 2,750,000 shares (the “Purchased Shares”) of Common Stock, par
value $0.001, of the Company (the “Common Stock”). The number of Purchased
Shares to be issued to each Purchaser is set forth opposite such Purchaser’s
name on Exhibit A attached hereto. The Notes and the Common Stock are
collectively referred to herein as the “Securities”.

(c) On Closing, the Company shall cause the Purchased Shares to be delivered via
the Depository Trust Company Deposit Withdrawal Agent Commission System
registered in the name of such Purchasers. The Purchasers shall deposit, or
cause to be deposited, the Purchased Shares in Purchasers’ respective accounts
to be held at Merriman Curhan Ford & Co. (“Merriman”) until the end of the
Lock-up Period (as defined below).

 

1



--------------------------------------------------------------------------------

Section 1.2. Purchase Price and Closing. Subject to the terms and conditions
hereof, the Company agrees to issue and sell to the Purchasers and, in
consideration of and in express reliance upon the representations, warranties,
covenants, terms and conditions of this Agreement, the Purchasers, severally but
not jointly, agree to purchase the Notes and Purchased Shares for an aggregate
purchase price of up to Six Million Dollars ($6,000,000) (the “Purchase Price”).
The Notes and Purchased Shares shall be paid for and delivered on or before
September 12, 2007 (the “Closing Date”). The closing of the purchase and sale of
the Securities (the “Closing”) to be acquired by the Purchasers from the Company
under this Agreement shall take place by facsimile and constructively at the
offices of Goodwin Procter LLP, 4365 Executive Drive, San Diego, CA 92121 at
11:00 a.m., New York time; provided, that all of the conditions set forth in
Article IV hereof and applicable to the Closing shall have been fulfilled or
waived in accordance herewith. Subject to the terms and conditions of this
Agreement, at the Closing the Company shall deliver or cause to be delivered to
the Trustee Notes for the aggregate principal amount of Six Million Dollars
($6,000,000). Subject to the terms and conditions of this Agreement, no later
than one (1) business day following Closing, the Company shall deliver to each
Purchaser, or Purchaser’s nominee, that number of Purchased Shares set forth
opposite the name of such Purchaser on Exhibit A. At the Closing, each Purchaser
shall deliver its Purchase Price by wire transfer of immediately available funds
to an account designated by the Company.

Section 1.3. Lock-Up.

(a) Each Purchaser agrees, severally and not jointly, that it shall not
Transfer, except for Permitted Transfers, the Purchased Shares during the
Lock-Up Period.

(b) Certain terms used in this Section 1.3 are defined as follows:

 

 

i.

The “Lock-Up Period” is the period of time beginning as of the date of this
Agreement and ending on the earlier of (i) January 15, 2008, (ii) the 91st day
immediately following the last closing of any sale of the Company’s Common Stock
pursuant to the pending registration statement of the Company on Form S-1
(Commission File No. 333-145403) filed on August 13, 2007 (as the same may be
amended, the “S-1”); provided, however, in no event shall the Lock-Up Period
continue after the expiration of any lock-up agreement executed by any Affiliate
of the Company in connection with the S-1.

 

 

ii.

“Permitted Transfers” shall mean (A) for any given Trading Day after the 5th
Trading Day following the last closing of the S-1 financing (the “S-1
Financing”), the sale of a number of Purchased Shares up to 5% of the average
daily trading volume of the Company’s Common Stock during the preceding five
(5) Trading Days on the principal trading market for the Common Stock (such 5%
volume limit to be divided ratably among the purchases in accordance with their
relative holdings as set forth on Exhibit A), (B) transactions relating to
Common Stock acquired by the Purchasers in open market transactions, and (C) the
transfer of any Purchased Shares

 

2



--------------------------------------------------------------------------------

 

by any Purchaser to any of its stockholders, members, partners or other
Affiliates (but specifically excluding any Affiliates engaged in a biotech
business or otherwise may be deemed to directly compete with the Company), or to
any other Purchaser buying Purchased Shares pursuant to this Agreement, but if
and only if the same agree in writing to all of the restrictions contained in
this Section 1.3 and deliver on or before the date of Transfer a duly executed
acknowledgement to the Company, attaching this Section 1.3 and stating that the
transferee unconditionally agrees to be bound by all of the restrictions
contained in this Section 1.3.

 

  iii. “Transfer” shall mean (A) any offer, pledge, sale, contract to sell, sale
of any option or contract to purchase, purchase any option or contract to sell,
grant any option, right or warrant to purchase, lend, or otherwise transfer or
dispose of, directly or indirectly, any shares of Common Stock or any securities
convertible \into or exercisable or exchangeable for Common Stock, or (B) enter
into any swap or other arrangement that transfers to another, in whole or in
part, any of the economic consequences of ownership of the Purchased Shares
owned by the Purchaser, whether such Purchased Shares were acquired directly
from the Company pursuant hereto or in any secondary sale from another Purchaser
hereunder, and regardless of whether any such transaction described in clause
(1) or (2) above is to be settled by delivery of securities, in cash or
otherwise.

(c) In order to ensure compliance with the provisions of this Section 1.3, as of
Closing, or promptly thereafter, each Purchaser will set up a brokerage account
at Merrimam to hold such Purchaser’s Purchased Shares acquired pursuant to this
Agreement directly from the Company and any Purchased Shares acquired in a
secondary sale by another Purchaser. Each Purchaser hereby authorizes Merrimam
to monitor compliance of this Section 1.3 periodically and within Merriman’s
discretion; and each Purchaser hereby agrees and covenants that it will
cooperate with and assist Merriman in responding to all requests and enter into
and perform any future agreements or instruments reasonably requested by
Merriman or the Company to carry the purposes of this Section 1.3.

ARTICLE II

REPRESENTATIONS AND WARRANTIES

Section 2.1. Representations and Warranties of the Company. The Company hereby
represents and warrants to the Purchasers, as of the date hereof and as of the
Closing Date (except as set forth on the Schedule of Exceptions attached hereto
with each numbered Schedule corresponding to the section number herein), as
follows:

(a) A “shelf” registration statement on Form S-3 (File No. 333-123017) with
respect to the Securities has been prepared by the Company and filed with

 

3



--------------------------------------------------------------------------------

the Securities and Exchange Commission (the “Commission”) in conformity in all
material respects with the requirements of the Securities Act of 1933, as
amended (the “Securities Act”), and the rules and regulations (the “Rules and
Regulations”) of the Commission thereunder and has been filed with the
Commission. The Company and the transactions contemplated by this Agreement meet
the requirements and comply with the conditions for the use of Form S-3. The
Registration Statement (as defined below) meets the requirements of Rule
415(a)(1)(x) under the Securities Act and complies in all material respects with
said rule. Copies of such registration statement, including any amendments
thereto, the base prospectus (meeting in all material respects the requirements
of the Rules and Regulations) contained therein and the exhibits, financial
statements and schedules, as finally amended and revised, have heretofore been
delivered by the Company to the Purchasers. Such registration statement is
herein referred to as the “Registration Statement”, which shall be deemed to
include all information omitted therefrom in reliance upon Rules 430A, 430B or
430C under the Securities Act and contained in the Prospectus referred to below,
has become effective under the Securities Act and no post-effective amendment to
the Registration Statement has been filed as of the date of this Agreement. The
term “Prospectus” as used in this Agreement means the form of base prospectus
together with the final prospectus supplement relating to the Securities (the
“Prospectus Supplement”) delivered to the Purchasers on the date hereof. The
Registration Statement is effective under the Securities Act and no stop order
preventing or suspending the effectiveness of the Registration Statement or
suspending or preventing the use of the Prospectus has been issued by the
Commission and no proceedings for that purpose have been instituted or, to the
knowledge of the Company, are threatened by the Commission. The Company, if
required by the rules and regulations of the Commission, proposes to file the
Prospectus with the SEC pursuant to Rule 424(b). At the time the Registration
Statement and any amendments thereto became effective, at the date of this
Agreement and at the Closing Date, the Registration Statement and any amendments
thereto conformed and will conform in all material respects to the requirements
of the Securities Act and did not and will not contain any untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein not misleading; and the Prospectus
and any amendments or supplements thereto, at time the Prospectus or any
amendment or supplement thereto was issued and at the Closing Date, conformed
and will conform in all material respects to the requirements of the Securities
Act and did not and will not contain an untrue statement of a material fact or
omit to state a material fact necessary in order to make the statements therein,
in light of the circumstances under which they were made, not misleading. Any
reference herein to the Registration Statement or the Prospectus or to any
amendment or supplement to any of the foregoing documents shall be deemed to
refer to and include any documents incorporated by reference therein, and, in
the case of any reference herein to the Prospectus, also shall be deemed to
include any documents incorporated by reference therein, and any supplements or
amendments thereto, filed with the Commission after the date of filing of the
Prospectus Supplement under Rule 424(b) under the Securities Act and prior to
the termination of the offering of the Securities.

(b) Incorporated Documents. The documents incorporated or deemed to be
incorporated by reference in the Registration Statement and the Prospectus, at
the

 

4



--------------------------------------------------------------------------------

time they were or hereafter are filed with the Commission, complied and will
comply in all material respects with the requirements of the Exchange Act of
1934, as amended (the “Exchange Act”) and the rules and regulations of the
Commission thereunder (the “Exchange Act Regulations”), and, when read together
with the other information in the Prospectus, at the time the Registration
Statement became effective, at the time the Prospectus was issued and at the
Closing Time, did not and will not contain an untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
to make the statements therein not misleading.

(c) Independent Accountants. Both Odenberg, Ullakko, Muranishi & Co. LLP, and
Ernst & Young LLP, who have expressed their respective opinions on the audited
financial statements and related schedules incorporated by reference in the
Registration Statement and the Prospectus, are each registered public accounting
firms as required by the Securities Act. To the knowledge of the Company,
Odenberg, Ullakko, Muranishi & Co. LLP will express its opinion with respect to
the financial statements to be included in the Company’s Annual Report on Form
10-K for the year ending June 30, 2007.

(d) Financial Statements. The financial statements, together with the related
notes and schedules incorporated by reference in the Registration Statement and
the Prospectus, fairly present the financial position and the results of
operations and changes in financial position of the Company at the respective
dates or for the respective periods therein specified. Such statements and
related notes and schedules have been prepared in accordance with generally
accepted accounting principles applied on a consistent basis except as may be
set forth in the Registration Statement and the Prospectus.

(e) No Material Adverse Change in Business. The Company has not sustained, since
the date of the latest audited financial statements included or incorporated by
reference in the Registration Statement and the Prospectus, any material loss or
interference with its business from fire, explosion, flood or other calamity,
whether or not covered by insurance, or from any labor dispute or court or
governmental action, order or decree, otherwise than as set forth or
contemplated in the Registration Statement and the Prospectus; and, since such
date, there has not been any material adverse change or effect with respect to
the condition (financial or otherwise), results of operations, stockholders’
equity, business or prospects of the Company and its subsidiaries taken as a
whole (a “Material Adverse Effect”), otherwise than as set forth or contemplated
in the Registration Statement and the Prospectus.

(f) Good Standing of the Company. The Company has been duly incorporated and is
validly existing as a corporation in good standing under the laws of its
jurisdiction of incorporation, is duly qualified to do business and is in good
standing as a foreign corporation in each jurisdiction in which its ownership or
lease of property or the conduct of its business requires such qualification,
and has all power and authority necessary to own or hold its properties and to
conduct the business in which it is engaged, except where the failure to so
qualify or have such power or authority would not have, singularly or in the
aggregate, a Material Adverse Effect. Except for NTI-Empire, Inc.,

 

5



--------------------------------------------------------------------------------

the Company’s sole subsidiary, the Company does not own or control, directly or
indirectly, any corporations, associations or other entities or own any equity
interest in any other entity. The Company does not have any “significant
subsidiaries” (as that term is defined in Rule 1-02 of Regulation S-X
promulgated under the Securities Act). NTI-Empire, Inc. is the licensee under
its license agreement with Abbott Laboratories, Inc. for the therapeutic
Viprinex, and otherwise has no material assets and conducts no material
operations.

(g) Capitalization. The Company’s authorized equity capitalization is as set
forth in the Company’s quarterly report on Form 10-Q for the quarter ended
March 31, 2007, and the Common Stock conforms in all material respects to the
description thereof incorporated by reference in the Registration Statement and
the Prospectus (without giving effect to the planned reverse stock split
described in the Company’s definitive proxy statement filed with the SEC on
August 16, 2007); all of the issued shares of capital stock of the Company have
been duly and validly authorized and issued, are fully paid and nonassessable
and conform to the description thereof contained in the Registration Statement
and the Prospectus; and, except as set forth or incorporated by reference in the
Registration Statement and the Prospectus, and except for securities resulting
from the issuance or exercise of employee stock options, no options, warrants,
or other rights to purchase, agreements or other obligations to issue, or rights
to convert any obligations into or exchange any securities for shares of capital
stock or ownership interest in the Company are outstanding.

(h) Authorization of Agreement, Indenture, Security Agreement. This Agreement
has been duly authorized, executed and delivered by the Company. The Indenture
has been duly qualified under the Trust Indenture Act; the Indenture has been
duly authorized, executed and delivered by the Company and the Trustee, and
constitutes a legal, valid and binding instrument enforceable against the
Company in accordance with its terms (subject, as to the enforcement of
remedies, to applicable bankruptcy, reorganization, insolvency, moratorium or
other laws affecting creditors rights generally from time to time in effect and
to general principles of equity); and the Security Agreement by and between the
Company and the Trustee (the “Security Agreement”) has been duly authorized,
executed and delivered by the Company, and constitutes a legal, valid and
binding instrument enforceable against the Company in accordance with its terms
(subject to the enforcement of remedies, to applicable bankruptcy,
reorganization, insolvency, moratorium or other laws affecting creditors rights
generally from time to time in effect and to general principles of equity). This
Agreement, the Indenture, the Notes, and the Security Agreement are collectively
referred to as the “Transaction Documents”.

(i) Authorization and Description of Securities. The Notes, when duly executed,
authenticated, issued and delivered as provided in the Indenture and paid for as
provided herein will constitute valid and legally binding obligations of the
Company, enforceable against the Company in accordance with their terms
(subject, as to the enforcement of remedies, to applicable bankruptcy,
reorganization, insolvency, moratorium or other laws affecting creditors rights
generally from time to time in effect and to general principles of equity), and
will be entitled to the benefits of the Indenture.

 

6



--------------------------------------------------------------------------------

The Purchased Shares, when duly paid for as provided herein, shall be duly and
validly authorized and issued, and shall be fully paid and nonassessable, free
and clear of all liens, taxes and other encumbrances. The Securities and the
Indenture will conform, in all material respects, to the respective statements
relating thereto contained in the Prospectus and will be in substantially the
respective forms filed or incorporated by reference, as the case may be, as
exhibits to the Registration Statement.

(j) Absence of Defaults and Conflicts. The Company (i) is not in violation of
its charter or by-laws, (ii) is not in default in any respect, and no event has
occurred which, with notice or lapse of time or both, would constitute such a
default, in the due performance or observance of any term, covenant or condition
contained in any indenture, mortgage, deed of trust, loan agreement or other
agreement or instrument to which it is a party or by which it is bound or to
which any of its property or assets is subject and (iii) is not in violation in
any respect of any law, ordinance, governmental rule, regulation or court decree
to which it or its property or assets may be subject except, with respect to
clauses (ii) and (iii), any violations or defaults which, singularly or in the
aggregate, would not have a Material Adverse Effect. The Company and its board
of directors have taken all necessary action, if any, in order to exempt the
Company’s issuance of the Securities and any Purchaser’s ownership of the
Securities from the provisions of any control share acquisition, business
combination or other similar anti-takeover provision under the Certificate of
Incorporation of the Company or the laws of the state of its incorporation which
is or could become applicable to any Purchaser as a result of the transactions
contemplated by this Agreement.

(k) Absence of Labor Dispute. The Company is not aware of any existing or
imminent labor disturbance by the employees of any of its or any subsidiary’s
principal suppliers, manufacturers, customers or contractors, which would result
in a Material Adverse Effect.

(l) Absence of Proceedings. Except as set forth or incorporated by reference in
the Registration Statement and the Prospectus, there is no legal or governmental
proceeding pending to which the Company is a party or of which any property or
assets of the Company is the subject which, singularly or in the aggregate, if
determined adversely to the Company, might have a Material Adverse Effect or
would prevent or adversely affect the ability of the Company to perform its
obligations under this Agreement and the other Transaction Documents; and to the
best of the Company’s knowledge, no such proceedings are threatened or
contemplated by governmental authorities or threatened by others.

(m) Accuracy of Exhibits. There are no contracts or documents which are required
to be described in the Registration Statement, the Prospectus or the documents
incorporated by reference therein or to be filed as exhibits thereto which have
not been so described and filed as required or otherwise made available to
Purchasers.

(n) Clinical Trials. The material human clinical trials conducted by the Company
or in which the Company has participated and that are described in the
Registration Statement and the Prospectus, or the results of which are referred
to in the

 

7



--------------------------------------------------------------------------------

Registration Statement and the Prospectus, if any, are the only material human
clinical trials currently being conducted by or on behalf of the Company, and,
to the Company’s knowledge, such studies and tests were and, if still pending,
are being, conducted in accordance with experimental protocols, procedures and
controls pursuant to accepted professional scientific standards; the
descriptions of the results of such studies, tests and trials contained in the
Registration Statement and the Prospectus, if any, are accurate and complete in
all material respects. Except as set forth in the Registration Statement or
Prospectus, the Company has no knowledge of any other studies or tests, the
results of which call into question the results of the clinical trials described
in the Registration Statement and the Prospectus. The Company has not received
any notices or correspondence from the United States Food and Drug
Administration (the “FDA”) or any other governmental agency requiring the
termination, suspension or modification of any clinical trials conducted by, or
on behalf of, the Company or in which the Company has participated that are
described in the Registration Statement and the Prospectus, if any, or the
results of which are referred to in the Registration Statement and the
Prospectus. All human clinical trials previously conducted by or on behalf of
the Company while conducted by or on behalf of the Company, were conducted in
accordance with experimental protocols, procedures and controls pursuant to
accepted professional scientific standards; the descriptions of the results of
such studies, tests and trials contained in the Registration Statement and the
Prospectus, if any, are accurate and complete in all material respects.

(o) Absence of Manipulation. Neither the Company nor any of its officers,
directors or Affiliates, as such term is defined in Rule 501(b) under the
Securities Act (each, an “Affiliate”) has taken or will take, directly or
indirectly, any action designed or intended to stabilize or manipulate the price
of any security of the Company, or which caused or resulted in, or which might
in the future reasonably be expected to cause or result in, stabilization or
manipulation of the price of any security of the Company.

(p) Absence of Further Requirements. No filing with, or authorization, approval,
consent, license, order, registration, qualification or decree of, any court or
governmental authority or agency is necessary or required for the performance by
the Company of its obligations hereunder, in connection with the offering,
issuance or sale of the Securities hereunder or the consummation of the
transactions contemplated by this Agreement, except for the filing of the
Prospectus or such as have been already obtained.

(q) Investment Company Act; Public Utility Holding Company. The Company is not
and, after giving effect to the offering of the Securities and the application
of the proceeds thereof as described in the Prospectus, will not become an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended (the “Investment Company Act”) and the rules and regulations of the
Commission thereunder. The Company is not a “holding company” or a “public
utility company” as such terms are defined in the Public Utility Holding Company
Act of 1935, as amended.

 

8



--------------------------------------------------------------------------------

(r) Taxes. The Company (i) has filed all necessary federal, state and foreign
income and franchise tax returns or has duly requested extensions thereof,
(ii) has paid all federal, state, local and foreign taxes due and payable for
which it is liable, except to the extent that any such taxes are being contested
in good faith and by appropriate proceedings, and (iii) does not have any tax
deficiency or claims outstanding or assessed or, to the best of the Company’s
knowledge, proposed against it which, in each of the cases described in clauses
(i), (ii) and (iii), could reasonably be expected to have a Material Adverse
Effect.

(s) Nasdaq Listing. The Common Stock is registered pursuant to Section 12(g) of
the Exchange Act and is currently listed on the Nasdaq Capital Market
(“NASDAQ”), and the Company has taken no action designed to, or likely to have
the effect of, terminating the registration of the Common Stock under the
Exchange Act. The Purchased Shares have been approved for quotation or listing
on NASDAQ and will be approved for quotation or listing on any subsequent
principal trading market of the Common Stock, if any. On August 29, 2007, the
Company received notification from the NASDAQ Listing Qualifications Department
that the Company is not in compliance with NASDAQ continued listing standards,
as described in the Company’s Current Report on Form 8-K filed on August 31,
2007.

(t) Insurance. The Company’s insurance coverage and policy amounts are set forth
or incorporated by reference in the Registration Statement and the Prospectus,
in all material respects.

(u) Internal Controls. The Company is in material compliance with all provisions
of the Sarbanes-Oxley Act of 2002 which are applicable to it as of the Closing
Date. The Company and its subsidiary maintain a system of internal accounting
controls sufficient to provide reasonable assurance that (i) transactions are
executed in accordance with management’s general or specific authorizations,
(ii) transactions are recorded as necessary to permit preparation of financial
statements in conformity with GAAP and to maintain asset accountability,
(iii) access to assets is permitted only in accordance with management’s general
or specific authorization, and (iv) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences. The Company has established disclosure
controls and procedures (as defined in Exchange Act Rules 13a-15(e) and
15d-15(e)) for the Company and designed such disclosure controls and procedures
to ensure that information required to be disclosed by the Company in the
reports it files or submits under the Exchange Act is recorded, processed,
summarized and reported, within the time periods specified in the Commission’s
rules and forms. The Company’s certifying officers have evaluated the
effectiveness of the Company’s disclosure controls and procedures as of the end
of the period covered by the Company’s most recently filed periodic report under
the Exchange Act (such date, the “Evaluation Date”). The Company presented in
its most recently filed periodic report under the Exchange Act the conclusions
of the certifying officers about the effectiveness of the disclosure controls
and procedures based on their evaluations as of the Evaluation Date. Since the
Evaluation Date, there have been no changes in the Company’s internal control
over financial reporting (as such term is defined in the Exchange Act) that has
materially affected, or is

 

9



--------------------------------------------------------------------------------

reasonably likely to materially affect, the Company’s internal control over
financial reporting, although the Company expects to report the existence of
material weaknesses in its Annual Report on Form 10-K for the year ended
June 30, 2007.

(v) Certain Relationships. No relationship, direct or indirect, exists between
or among the Company on the one hand, and the directors, officers, stockholders,
customers or suppliers of the Company on the other hand, which is required to be
described in the Registration Statement and the Prospectus and which is not so
described.

(w) Registration Rights. No person or entity has the right to require
registration of shares of Common Stock or other securities of the Company as a
result of or in connection with the transactions contemplated by this Agreement,
except for persons and entities who have expressly waived such right or who have
been given proper notice and have failed to exercise such right within the time
or times required under the terms and conditions of such right.

(x) Margin Securities. The Company does not own any “margin securities” as that
term is defined in Regulation U of the Board of Governors of the Federal Reserve
System (the “Federal Reserve Board”), and none of the proceeds of the sale of
the Securities will be used, directly or indirectly, for the purpose of
purchasing or carrying any margin security, for the purpose of reducing or
retiring any indebtedness which was originally incurred to purchase or carry any
margin security or for any other purpose which might cause any of the Securities
to be considered a “purpose credit” within the meanings of Regulation T, U or X
of the Federal Reserve Board.

(y) Disclosure. Except for the transactions contemplated by this Agreement, the
Company confirms that neither it nor any other person acting on its behalf has
provided any of the Purchasers or their agents or counsel with any information
that constitutes or might constitute material, nonpublic information that is not
set forth in the Prospectus. Neither this Agreement or the Schedules hereto nor
any other documents, certificates or instruments furnished to the Purchasers by
or on behalf of the Company or any Subsidiary in connection with the
transactions contemplated by this Agreement contain any untrue statement of a
material fact or omit to state a material fact necessary in order to make the
statements made herein or therein, in the light of the circumstances under which
they were made herein or therein, not misleading.

(z) Independent Nature of Purchasers. The Company acknowledges that the
obligations of each Purchaser under the Transaction Documents are several and
not joint with the obligations of any other Purchaser, and no Purchaser shall be
responsible in any way for the performance of the obligations of any other
Purchaser under the Transaction Documents. The Company acknowledges that the
decision of each Purchaser to purchase Securities pursuant to this Agreement has
been made by such Purchaser independently of any other purchase and
independently of any information, materials, statements or opinions as to the
business, affairs, operations, assets, properties, liabilities, results of
operations, condition (financial or otherwise) or prospects of the Company or of
its subsidiaries which may have made or given by any other Purchaser or

 

10



--------------------------------------------------------------------------------

by any agent or employee of any other Purchaser, and no Purchaser or any of its
agents or employees shall have any liability to any Purchaser (or any other
person) relating to or arising from any such information, materials, statements
or opinions. The Company acknowledges that nothing contained herein, or in any
Transaction Document, and no action taken by any Purchaser pursuant hereto or
thereto, shall be deemed to constitute the Purchasers as a partnership, an
association, a joint venture or any other kind of entity, or create a
presumption that the Purchasers are in any way acting in concert or as a group
with respect to such obligations or the transactions contemplated by the
Transaction Documents. The Company acknowledges that for reasons of
administrative convenience only, the Transaction Documents have been prepared by
counsel for Platinum Long Term Growth VII, LLC, the lead Purchaser (the “Lead
Purchaser”), and such counsel does not represent all of the Purchasers but only
such Purchaser and the other Purchasers have retained their own individual
counsel with respect to the transactions contemplated hereby. The Company
acknowledges that it has elected to provide all Purchasers with the same terms
and Transaction Documents for the convenience of the Company and not because it
was required or requested to do so by the Purchasers. The Company acknowledges
that such procedure with respect to the Transaction Documents in no way creates
a presumption that the Purchasers are in any way acting in concert or as a group
with respect to the Transaction Documents or the transactions contemplated
hereby or thereby. The Company further acknowledges and agrees that each
Purchaser is acting solely in the capacity of an arm’s length purchaser with
respect to the Transaction Documents and the transactions contemplated hereby
and thereby and that no Purchaser is (i) an officer or director of the Company,
(ii) to the knowledge of the Company, an “affiliate” of the Company or any of
its Subsidiaries (as defined in Rule 144 of the Securities Act) or (iii) to the
knowledge of the Company, a “beneficial owner” of more than 10% of the shares of
Common Stock (as defined for purposes of Rule 13d-3 of the Exchange Act). The
Company further acknowledges that no Purchaser is acting as a financial advisor
or fiduciary of the Company or any of its Subsidiaries (or in any similar
capacity) with respect to the Transaction Documents and the transactions
contemplated hereby and thereby, and any advice given by a Purchaser or any of
its representatives or agents in connection with the Transaction Documents and
the transactions contemplated hereby and thereby is merely incidental to such
Purchaser’s purchase of the Securities. The Company further represents to each
Purchaser that the Company’s decision to enter into the Transaction Documents
has been based solely on the independent evaluation by the Company and its
representatives.

(aa) DTC Status; Integration. The Company’s transfer agent is a participant in
and the Common Stock is eligible for transfer pursuant to the Depository Trust
Company Automated Securities Transfer Program. Neither the Company, nor any of
its Affiliates, nor any person or entity acting on its or their behalf has,
directly or indirectly, made any sales of any security, under circumstances that
would reasonably be expected to cause this offering of the Securities to be
integrated with prior offerings by the Company for purposes of any applicable
shareholder approval provisions of any trading market on which any of the
securities of the Company are listed or designated.

(bb) Office of Foreign Assets Control. Neither the Company nor, to the Company’s
knowledge, any director, officer, agent, employee or affiliate of the Company

 

11



--------------------------------------------------------------------------------

is currently subject to any U.S. sanctions administered by the Office of Foreign
Assets Control of the U.S. Treasury Department (“OFAC”); and the Company will
not directly or indirectly use the proceeds of the offering, or lend, contribute
or otherwise make available such proceeds to any subsidiary, joint venture
partner or other person or entity, for the purpose of financing the activities
of any person currently subject to any U.S. sanctions administered by OFAC.

(cc) Brokerage Fees; Commissions. Except as described in the Registration
Statement and the Prospectus, neither the Company nor any of its Subsidiaries is
a party to any contract, agreement or understanding with any person that would
give rise to a valid claim against the Company or the Purchasers for a brokerage
commission, finder’s fee or like payment. The Company shall pay, and hold the
Purchasers harmless against, any liability, loss or expense (including, without
limitation, attorneys’ fees and out-of-pocket expenses) arising in connection
with any such claim.

Section 2.2. Representations and Warranties of the Purchasers. Each of the
Purchasers hereby represents and warrants to the Company with respect solely to
itself and not with respect to any other Purchaser as follows as of the date
hereof and as of the Closing Date:

(a) Organization and Standing of the Purchasers. If the Purchaser is an entity,
such Purchaser is a corporation, limited liability company or partnership duly
incorporated or organized, validly existing and in good standing under the laws
of the jurisdiction of its incorporation or organization.

(b) Authorization and Power. Each Purchaser has the requisite power and
authority to enter into and perform the Transaction Documents and to purchase
the Securities being sold to it hereunder. The execution, delivery and
performance of the Transaction Documents by each Purchaser and the consummation
by it of the transactions contemplated hereby have been duly authorized by all
necessary corporate or partnership action, and no further consent or
authorization of such Purchaser or its Board of Directors, stockholders, or
partners, as the case may be, is required. When executed and delivered by the
Purchasers, the other Transaction Documents shall constitute valid and binding
obligations of each Purchaser enforceable against such Purchaser in accordance
with their terms, except as such enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation,
conservatorship, receivership or similar laws relating to, or affecting
generally the enforcement of, creditor’s rights and remedies or by other
equitable principles of general application.

(c) Acquisition for Investment. Each Purchaser is purchasing the Securities
solely for its own account and not with a view to or for sale in connection with
distribution. Each Purchaser does not have a present intention to sell any of
the Securities, nor a present arrangement (whether or not legally binding) or
intention to effect any distribution of any of the Securities to or through any
person or entity; provided, however, that by making the representations herein,
such Purchaser does not agree to hold the Securities for any minimum or other
specific term (except, with respect to the Purchased Shares, for the Lock-up
Period as set forth herein) and reserves the right

 

12



--------------------------------------------------------------------------------

to dispose of the Securities at any time in accordance with Federal and state
securities laws applicable to such disposition.

(d) Certain Fees. The Purchasers have not employed any broker or finder or
incurred any liability for any brokerage or investment banking fees,
commissions, finders’ structuring fees, financial advisory fees or other similar
fees in connection with the Transaction Documents.

ARTICLE III

COVENANTS OF THE COMPANY

For a period of two years from the date hereof, the Company covenants with each
Purchaser as follows, which covenants are for the benefit of each Purchaser and
their respective permitted assignees.

Section 3.1. Securities Compliance. The Company shall take all necessary action
and proceedings as may be required by applicable law, rule and regulation, for
the legal and valid issuance, in accordance with the registration requirement of
the Securities Act, of the Securities to the Purchasers.

Section 3.2. Registration and Listing. The Company shall cause its Common Stock
to continue to be registered under Sections 12(b) or 12(g) of the Exchange Act,
to comply in all respects with its reporting and filing obligations under the
Exchange Act, to comply with all requirements related to any registration
statement filed pursuant to this Agreement, and to not take any action or file
any document (whether or not permitted by the Securities Act or the rules
promulgated thereunder) to terminate or suspend such registration or to
terminate or suspend its reporting and filing obligations under the Exchange Act
or Securities Act, except as permitted herein or in connection with a merger,
tender offer or other acquisition pursuant to which the Company or substantially
all of its assets or operations is acquired. The Company will use commercially
reasonable efforts to continue the listing or trading of its Common Stock on
NASDAQ or other exchange or market on which the Common Stock is trading.

Section 3.3. Compliance with Laws. The Company shall comply, and cause each
Subsidiary to comply, with all applicable laws, rules, regulations and orders,
noncompliance with which would be reasonably likely to have a Material Adverse
Effect.

Section 3.4. Keeping of Records and Books of Account. The Company shall keep and
cause each Subsidiary to keep adequate records and books of account, in which
complete entries will be made in accordance with GAAP consistently applied,
reflecting all financial transactions of the Company and its Subsidiaries, and
in which, for each fiscal year, all proper reserves for depreciation, depletion,
obsolescence, amortization, taxes, bad debts and other purposes in connection
with its business shall be made.

Section 3.5. Reporting Requirements. If the Company ceases to file its periodic
reports with the Commission, or if the Commission ceases making these periodic
reports available via the Internet without charge, then the Company shall
furnish the following to each Purchaser:

 

13



--------------------------------------------------------------------------------

(a) Quarterly Reports filed with the Commission on Form 10-Q as soon as
practical after the document is filed with the Commission, and in any event
within five (5) days after the document is filed with the Commission;

(b) Annual Reports filed with the Commission on Form 10-K as soon as practical
after the document is filed with the Commission, and in any event within five
(5) days after the document is filed with the Commission; and

(c) Copies of all notices, information and proxy statements in connection with
any meetings, that are, in each case, provided to holders of shares of Common
Stock, contemporaneously with the delivery of such notices or information to
such holders of Common Stock.

Section 3.6. Other Agreements. The Company shall not enter into any agreement in
which the terms of such agreement would restrict or impair the right or ability
to perform of the Company or any Subsidiary under any Transaction Document.

Section 3.7. Use of Proceeds. The net proceeds from the sale of the Securities
hereunder shall be used by the Company for working capital and general corporate
purposes, including, but not limited to, growth and capital initiatives,
investor and public relations, acquisitions and research and development
activities, and not to redeem any Common Stock or securities convertible,
exercisable or exchangeable into Common Stock or to settle any outstanding
litigation.

Section 3.8. Reporting Status. The Company shall use commercially reasonable
efforts to timely file all reports required to be filed with the Commission
pursuant to the Exchange Act, and the Company shall not terminate its status as
an issuer required to file reports under the Exchange Act even if the Exchange
Act or the rules and regulations thereunder would permit such termination.

Section 3.9. Disclosure of Transaction. The Company shall file with the
Commission a Current Report on Form 8-K (the “Form 8-K”) describing the material
terms of the transactions contemplated hereby (and attaching as exhibits thereto
this Agreement, the form of Note, the Indenture, the Security Agreement, and the
Press Release) as soon as practicable following the Closing Date but in no event
more than two (2) Trading Days following the Closing Date. “Trading Day” means
any day during which the principal exchange on which the Common Stock is traded
shall be open for trading.

Section 3.10. Disclosure of Material Information. The Company covenants and
agrees that neither it nor any other person acting on its behalf has provided or
will provide any Purchaser or its agents or counsel with any information that
the Company believes constitutes material non-public information, unless prior
thereto such Purchaser shall have executed a written agreement regarding the
confidentiality and use of such information. The Company understands and
confirms that each Purchaser shall be relying on the foregoing representations
in effecting transactions in securities of the Company.

 

14



--------------------------------------------------------------------------------

Section 3.11. Amendments. During any period while the Notes are outstanding, the
Company shall not amend or waive any provision of the Articles or Bylaws of the
Company in any way that would adversely affect exercise rights, voting rights,
prepayment rights or redemption rights of the holder of the Notes.

Section 3.12. Merz Assignment. The Company has granted a security interest in,
among other things, all Accounts (as defined in the Security Agreement)
including all rights to payment of sums due and owing, including royalty
payments under the License and Cooperation Agreement among the Company, Merz +
Co. GmbH & Co. (“Merz”) and Children’s Medical Center Corp., effective as of
April 16, 1998 (the “Merz Agreement”). In the event the Note is not paid in full
on or prior to January 15, 2008, all payments due the Company under the Merz
Agreement shall be paid directly to the Trustee and deposited into an account
(the “Account”) controlled by the Trustee for the benefit of the Purchaser’s in
accordance with the First Supplemental Indenture, with all sums so paid and
deposited applied to the Purchaser’s expenses, interest accrued and unpaid under
the Note, and then to repay principal of the Note. Upon payment in full of all
obligations of the Company under the Note, payments under the Merz Agreement
shall thereafter be made to the Company and the Trustee shall no longer have
dominion over the Account. The Company authorizes the Purchasers to notify Merz
of such pledge and assignment and shall cooperate with the Purchasers in
directing Merz to make payments under the Merz Agreement to the Purchasers as
set forth herein. The Company shall use its commercially reasonable efforts to
ensure that any amendment or modification of the Merz Agreement shall not
materially and adversely affect the ability of the Company to repay the Notes;
further, the Company covenants and agrees that, to the extent it receives any
payment as consideration for or in connection with any amendment, modification
or termination, it shall hold such payment in trust for the benefit of the
holders of the Notes.

Section 3.13. Application of Subsequent Financing; Most Favored Nation. The
Company shall use the net proceeds received, directly or indirectly, from any
subsequent financing (whether debt, equity or otherwise), including, without
limitation, any Permitted Indebtedness (as defined in the Indenture), to prepay
the Note prior to the use of such net proceeds for any other purpose; provided,
that the foregoing shall not apply to any proceeds received in an Exempt
Issuance. If the Company, or any of its subsidiaries, effects a subsequent
financing pursuant to which it issues Common Stock, or securities convertible
for or exercisable into Common Stock, during the Lock-up Period (other than an
Exempt Issuance), the Company shall not permit transfer of such Common Stock
issued in such subsequent financing on terms less restrictive than those imposed
on the Purchasers, unless simultaneously, the Company and the Purchasers agree
to such less-restrictive terms. “Exempt Issuance” means the issuance of
(a) shares of Common Stock or options to employees, officers or directors of the
Company pursuant to any stock or option plan duly adopted by a majority of the
non-employee members of the Board of Directors of the Company or a majority of
the members of a committee of non-employee directors established for such
purpose, (b) securities upon the exercise or exchange of or conversion of any
securities exercisable or exchangeable for or convertible into shares of Common
Stock issued and outstanding on the date of this Agreement, provided that such
securities have not been amended since the date of this Agreement to increase
the number of such securities or to decrease the exercise, exchange or
conversion price of any such securities, (c) securities issued pursuant to
acquisitions or strategic transactions approved by a majority of the
disinterested directors, but shall not include a transaction to an entity whose

 

15



--------------------------------------------------------------------------------

primary business is investing in securities and (d) securities issued in the S-1
financing and (e) securities issued in any transaction that is approved in
writing by the holders of a majority of the Purchase Shares then held by the
Purchasers.

Section 3.14. Defaults. The Company acknowledges and agrees that any default or
breach of this Agreement by the Company shall constitute an event of default
under the Indenture, the Notes and the other Transaction Documents.

ARTICLE IV

CONDITIONS

Section 4.1. Conditions Precedent to the Obligation of the Company to Close and
to Sell the Securities. The obligation hereunder of the Company to close and
issue and sell the Securities to the Purchasers at the Closing is subject to the
satisfaction or waiver, at or before the Closing of the conditions set forth
below. These conditions are for the Company’s sole benefit and may be waived by
the Company at any time in its sole discretion.

(a) Accuracy of the Purchasers’ Representations and Warranties. The
representations and warranties of each Purchaser shall be true and correct in
all material respects as of the date when made and as of the Closing Date as
though made at that time, except for representations and warranties that are
expressly made as of a particular date, which shall be true and correct in all
material respects as of such date.

(b) Performance by the Purchasers. Each Purchaser shall have performed,
satisfied and complied in all material respects with all covenants, agreements
and conditions required by this Agreement to be performed, satisfied or complied
with by the Purchasers at or prior to the Closing Date.

(c) No Injunction. No statute, rule, regulation, executive order, decree, ruling
or injunction shall have been enacted, entered, promulgated or endorsed by any
court or governmental authority of competent jurisdiction which prohibits the
consummation of any of the transactions contemplated by this Agreement.

(d) Delivery of Purchase Price. The Purchase Price for the Securities shall have
been delivered to the Company on the Closing Date.

(e) Delivery of Transaction Documents. The Transaction Documents shall have been
duly executed and delivered by the Purchasers to the Company.

(f) Delivery of W-9. Each Purchaser shall have executed and delivered a Form W-9
(Request for Taxpayer Identification Number and Certification).

Section 4.2. Conditions Precedent to the Obligation of the Purchasers to Close
and to Purchase the Securities. The obligation hereunder of the Purchasers to
purchase the Securities and consummate the transactions contemplated by this
Agreement is subject to the satisfaction or waiver, at or before the Closing, of
each of the conditions set forth below. These conditions are

 

16



--------------------------------------------------------------------------------

for the Purchasers’ sole benefit and may be waived by the Purchasers at any time
in their sole discretion.

(a) Accuracy of the Company’s Representations and Warranties. Each of the
representations and warranties of the Company in this Agreement and the other
Transaction Documents shall be true and correct in all material respects as of
the Closing Date, except for representations and warranties that speak as of a
particular date, which shall be true and correct in all material respects as of
such date.

(b) Performance by the Company. The Company shall have performed, satisfied and
complied in all material respects with all covenants, agreements and conditions
required by this Agreement to be performed, satisfied or complied with by the
Company at or prior to the Closing Date.

(c) No Suspension, Etc. Trading in the Common Stock shall not have been
suspended by the Commission or the NASDAQ (except for any suspension of trading
of limited duration agreed to by the Company, which suspension shall be
terminated prior to the Closing), and, at any time prior to the Closing Date,
trading in securities generally as reported by Bloomberg Financial Markets
(“Bloomberg”) shall not have been suspended or limited, or minimum prices shall
not have been established on securities whose trades are reported by Bloomberg,
or on the New York Stock Exchange, nor shall a banking moratorium have been
declared either by the United States or New York State authorities, nor shall
there have occurred any material outbreak or escalation of hostilities or other
national or international calamity or crisis of such magnitude in its effect on,
or any material adverse change in any financial market which, in each case, in
the judgment of such Purchaser, makes it impracticable or inadvisable to
purchase the Securities.

(d) No Injunction. No statute, rule, regulation, executive order, decree, ruling
or injunction shall have been enacted, entered, promulgated or endorsed by any
court or governmental authority of competent jurisdiction which prohibits the
consummation of any of the transactions contemplated by this Agreement.

(e) No Proceedings or Litigation. No action, suit or proceeding before any
arbitrator or any governmental authority shall have been commenced, and no
investigation by any governmental authority shall have been threatened, against
the Company or any Subsidiary, or any of the officers, directors or affiliates
of the Company or any Subsidiary seeking to restrain, prevent or change the
transactions contemplated by this Agreement, or seeking damages in connection
with such transactions.

(f) Opinion of Counsel. The Purchasers shall have received an opinion of counsel
to the Company, dated the date of the Closing, substantially in the form of
Exhibit D hereto, with such exceptions and limitations as shall be reasonably
acceptable to counsel to the Purchasers.

(g) Notes. At or prior to the Closing, the Company shall have delivered to the
Trustee, for the benefit of the Purchasers, a Note for an aggregate face

 

17



--------------------------------------------------------------------------------

amount of $6,000,000, duly authenticated by the Trustee, which shall, promptly
following Closing, be cancelled and reissued to the Purchasers in the
denomination set forth on Exhibit A hereto.

(h) Purchased Shares. At or prior to the Closing, the Company shall have
delivered to its counsel or its transfer agent instructions to issue the
Purchasers (or a nominee) Purchased Shares (registered as set forth in Exhibit
A) for delivery at the Closing or immediately thereafter via DWAC as set forth
in Section 1.1 (b); provided, however, the Company may cause physical share
certificates, bearing no restrictive legends, to be delivered immediately to the
Trustee and cause those physical shares certificates to be cancelled and
delivered via DWAC as set forth in Section 1.1 (b) as soon as reasonably
possible; provided, further, to the extent a Purchaser does not wish to hold
shares at Merriman, the Company will deliver physical certificates bearing a
restrictive legend referencing Section 1.3 (Lock-Up) of this Agreement and any
other applicable restrictive legends.

(i) Secretary’s Certificate. The Company shall have delivered to the Purchasers
a secretary’s certificate, dated as of the Closing Date, as to (i) the
resolutions adopted by the Board of Directors approving the transactions
contemplated hereby, (ii) the Articles, (iii) the Bylaws, each as in effect at
the Closing, and (iv) the authority and incumbency of the officers of the
Company executing the Transaction Documents and any other documents required to
be executed or delivered in connection therewith.

(j) Officer’s Certificate. On the Closing Date, the Company shall have delivered
to the Purchasers a certificate signed by an executive officer on behalf of the
Company, dated as of the Closing Date, confirming the accuracy of the Company’s
representations, warranties and covenants as of such Closing Date and confirming
the compliance by the Company with the conditions precedent set forth in
paragraphs (a)-(e) and (k) of this Section 4.2 as of the Closing Date.

(k) Indenture. As of the Closing Date, the Company and the Trustee shall have
executed and delivered the Indenture and the Company shall have provided a
correct and complete copy of the Indenture to the Purchasers. The Trustee shall
have delivered a certificate, reasonably satisfactory to the Purchasers, as to
the Trustee’s authority, execution and delivery of the Indenture and the
authentication of the Notes, along with copies of all other certificates and
opinions delivered pursuant to the Indenture in connection with the Supplemental
Indenture and the Notes.

(l) Material Adverse Effect. No Material Adverse Effect shall have occurred.

(m) Security Agreement. At the Closing, the Company shall have executed and
delivered the Security Agreement to the Trustee.

(n) Registration Statement. The Registration Statement shall be effective and
available for the issuance and sale of the Securities hereunder and the Company
shall have delivered to the Purchasers the Prospectus and the Prospectus
Supplement as required thereunder; no stop order suspending the effectiveness of
the Registration Statement or any post effective amendment to the Registration
Statement

 

18



--------------------------------------------------------------------------------

shall be in effect and no proceedings for such purpose shall have been
instituted or threatened by the Commission.

ARTICLE V

INDEMNIFICATION

Section 5.1. Indemnity. The Company agrees to indemnify and hold harmless each
Purchaser (and its respective directors, officers, affiliates, agents,
successors and assigns) from and against any and all losses, liabilities,
obligations, claims, deficiencies, costs, damages and expenses (including,
without limitation, reasonable attorneys’ fees, charges and disbursements, costs
of investigation and all judgments and amounts paid in settlement) incurred by
such Purchaser as a result of any inaccuracy in or breach of the
representations, warranties or covenants made by the Company herein or in the
other Transaction Documents (other than any such losses, liabilities,
obligations, claims, deficiencies, costs, damages and expenses that a court of
competent jurisdiction shall have determined by a final judgment to have
resulted directly from the actions or failure to act of such Purchaser through
its bad faith or willful misconduct).

Section 5.2. Indemnification Procedure. Any party entitled to indemnification
under this Article V (an “indemnified party”) will give written notice to the
indemnifying party of any matter giving rise to a claim for indemnification;
provided, that the failure of any party entitled to indemnification hereunder to
give notice as provided herein shall not relieve the indemnifying party of its
obligations under this Article V except to the extent that the indemnifying
party is actually prejudiced by such failure to give notice. In case any such
action, proceeding or claim is brought against an indemnified party in respect
of which indemnification is sought hereunder, the indemnifying party shall be
entitled to participate in and, unless in the reasonable judgment of the
indemnifying party a conflict of interest between it and the indemnified party
exists with respect to such action, proceeding or claim (in which case the
indemnifying party shall be responsible for the reasonable fees and expenses of
one separate counsel for the indemnified parties), to assume the defense thereof
with counsel reasonably satisfactory to the indemnified party. In the event that
the indemnifying party advises an indemnified party that it will contest such a
claim for indemnification hereunder, or fails, within thirty (30) days of
receipt of any indemnification notice to notify, in writing, such person of its
election to defend, settle or compromise, at its sole cost and expense, any
action, proceeding or claim (or discontinues its defense at any time after it
commences such defense), then the indemnified party may, at its option, defend,
settle or otherwise compromise or pay such action or claim. In any event, unless
and until the indemnifying party elects in writing to assume and does so assume
the defense of any such claim, proceeding or action, the indemnified party’s
costs and expenses arising out of the defense, settlement or compromise of any
such action, claim or proceeding shall be losses subject to indemnification
hereunder. The indemnified party shall cooperate fully with the indemnifying
party in connection with any negotiation or defense of any such action or claim
by the indemnifying party and shall furnish to the indemnifying party all
information reasonably available to the indemnified party which relates to such
action or claim. The indemnifying party shall keep the indemnified party fully
apprised at all times as to the status of the defense or any settlement
negotiations with respect thereto. If the indemnifying party elects to defend
any such action or claim, then the indemnified party shall be entitled to
participate in such defense with counsel of its choice at its sole cost and
expense. The indemnifying party shall not be liable for

 

19



--------------------------------------------------------------------------------

any settlement of any action, claim or proceeding affected without its prior
written consent. Notwithstanding anything in this Article V to the contrary, the
indemnifying party shall not, without the indemnified party’s prior written
consent, settle or compromise any claim or consent to entry of any judgment in
respect thereof which imposes any future obligation on the indemnified party or
which does not include, as an unconditional term thereof, the giving by the
claimant or the plaintiff to the indemnified party of a release from all
liability in respect of such claim. The indemnification obligations to defend
the indemnified party required by this Article V shall be made by periodic
payments of the amount thereof during the course of investigation or defense, as
and when bills are received or expense, loss, damage or liability is incurred,
so long as the indemnified party shall refund such moneys if it is ultimately
determined by a court of competent jurisdiction that such party was not entitled
to indemnification. The indemnity agreements contained herein shall be in
addition to (a) any cause of action or similar rights of the indemnified party
against the indemnifying party or others, and (b) any liabilities the
indemnifying party may be subject to pursuant to the law.

ARTICLE VI

MISCELLANEOUS

Section 6.1. Fees and Expenses. Each party shall pay the fees and expenses of
its advisors, counsel, accountants and other experts, if any, and all other
expenses, incurred by such party incident to the negotiation, preparation,
execution, delivery and performance of this Agreement; provided, however, that
the Company shall pay all actual attorneys’ fees and expenses (including
disbursements and out-of-pocket expenses) incurred by the Lead Purchaser in
connection with (i) the preparation, negotiation, execution and delivery of the
Transaction Documents and the transactions contemplated thereunder, which
payment shall be made at Closing in the amount of $20,000, including attorneys’
fees, and (ii) any amendments, modifications or waivers of this Agreement or any
of the other Transaction Documents.

Section 6.2. Specific Performance; Consent to Jurisdiction; Venue.

(a) The Company and the Purchasers acknowledge and agree that irreparable damage
would occur in the event that any of the provisions of this Agreement or the
other Transaction Documents were not performed in accordance with their specific
terms or were otherwise breached. It is accordingly agreed that the parties
shall be entitled to an injunction or injunctions to prevent or cure breaches of
the provisions of this Agreement or the other Transaction Documents and to
enforce specifically the terms and provisions hereof or thereof, this being in
addition to any other remedy to which any of them may be entitled by law or
equity.

(b) The parties agree that venue for any dispute arising under this Agreement
will lie exclusively in the state or federal courts located in New York County,
New York, and the parties irrevocably waive any right to raise forum non
conveniens or any other argument that New York is not the proper venue. The
parties irrevocably consent to personal jurisdiction in the state and federal
courts of the state of New York. The Company and each Purchaser consent to
process being served in any such suit, action or proceeding by mailing a copy
thereof to such party at the address in effect for

 

20



--------------------------------------------------------------------------------

notices to it under this Agreement and agrees that such service shall constitute
good and sufficient service of process and notice thereof. Nothing in this
Section 6.2 shall affect or limit any right to serve process in any other manner
permitted by law. The Company and the Purchasers hereby agree that the
prevailing party in any suit, action or proceeding arising out of or relating to
the Securities, this Agreement or the other Transaction Documents, shall be
entitled to reimbursement for reasonable legal fees from the non-prevailing
party. The parties hereby waive all rights to a trial by jury.

Section 6.3. Entire Agreement; Amendment. This Agreement and the Transaction
Documents contain the entire understanding and agreement of the parties with
respect to the matters covered hereby and, except as specifically set forth
herein or in the other Transaction Documents, neither the Company nor any
Purchaser make any representation, warranty, covenant or undertaking with
respect to such matters, and they supersede all prior understandings and
agreements with respect to said subject matter, all of which are merged herein.
No provision of this Agreement may be waived or amended other than by a written
instrument signed by the Company and the Purchasers holding at least a majority
of the principal amount of the Notes then held by the Purchasers. Any amendment
or waiver effected in accordance with this Section 6.3 shall be binding upon
each Purchaser (and their permitted assigns) and the Company.

Section 6.4. Notices. Any notice, demand, request, waiver or other communication
required or permitted to be given hereunder shall be in writing and shall be
effective (a) upon hand delivery by telecopy or facsimile at the address or
number designated below (if delivered on a business day during normal business
hours where such notice is to be received), or the first business day following
such delivery (if delivered other than on a business day during normal business
hours where such notice is to be received) or (b) on the second business day
following the date of mailing by express courier service, fully prepaid,
addressed to such address, or upon actual receipt of such mailing, whichever
shall first occur. The addresses for such communications shall be:

 

If to the Company:

     Neurobiological Technologies, Inc.      2000 Powell Street, Suite 800     
Emeryville, CA 94608      Attention: Craig W. Carlson,      Vice President,
Finance and Chief Financial Officer      Telephone:      (510) 595-6000

 

21



--------------------------------------------------------------------------------

with copies (which copies

shall not constitute notice

to the Company) to:

 

Stephen C. Ferruolo

Goodwin Procter LLP

4365 Executive Drive

San Diego, CA 92121

Telephone:      (858) 202-2710

Facsimile:       (858) 457-1255

If to any Purchaser: At the address of such Purchaser set forth on Exhibit A to
this Agreement, with copies to Purchaser’s counsel as set forth on Exhibit A or
as specified in writing by such Purchaser with copies which copies shall not
constitute notice to the Company) to:

 

Shane McCormack, Esq.

Burak Anderson & Melloni, plc

30 Main Street, Suite 210

Burlington, Vermont 05401

Telephone:     (802) 862-0500

Facsimile:      (802) 862-0500

Any party hereto may from time to time change its address for notices by giving
written notice of such changed address to the other party hereto.

Section 6.5. Waivers. No waiver by either party of any default with respect to
any provision, condition or requirement of this Agreement shall be deemed to be
a continuing waiver in the future or a waiver of any other provision, condition
or requirement hereof, nor shall any delay or omission of any party to exercise
any right hereunder in any manner impair the exercise of any such right accruing
to it thereafter. No consideration shall be offered or paid to any Purchaser to
amend or consent to a waiver or modification of any provision of any of the
Transaction Documents unless the same consideration is also offered to all of
the parties to the Transaction Documents. This provision constitutes a separate
right granted to each Purchaser by the Company and shall not in any way be
construed as the Purchasers acting in concert or as a group with respect to the
purchase, disposition or voting of Securities or otherwise.

Section 6.6. Headings. The article, section and subsection headings in this
Agreement are for convenience only and shall not constitute a part of this
Agreement for any other purpose and shall not be deemed to limit or affect any
of the provisions hereof.

Section 6.7. Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties and their successors and assigns. After the
Closing, the assignment by a party to this Agreement of any rights hereunder
shall not affect the obligations of such party under this Agreement. Subject to
Section 1.3 hereof, the Purchasers may assign the Securities and its rights
under this Agreement and the other Transaction Documents and any other rights
hereto and thereto without the consent of the Company.

 

22



--------------------------------------------------------------------------------

Section 6.8. No Third Party Beneficiaries. This Agreement is intended for the
benefit of the parties hereto and their respective permitted successors and
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other person.

Section 6.9. Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of New York, without giving
effect to any of the conflicts of law principles which would result in the
application of the substantive law of another jurisdiction. This Agreement shall
not be interpreted or construed with any presumption against the party causing
this Agreement to be drafted.

Section 6.10. Survival. The representations and warranties of the Company and
the Purchasers shall survive the execution and delivery hereof and the Closing
until the second anniversary of the Closing, the agreements and covenants set
forth in Article III shall survive the execution and delivery hereof until the
second anniversary of the Closing (or the repayment in full of the Notes, if
earlier), and the agreements and covenants set forth in Articles I, V and VI of
this Agreement shall survive the execution and delivery hereof and such Closing
hereunder.

Section 6.11. Counterparts. This Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument and shall become effective when counterparts have been signed by each
party and delivered to the other parties hereto, it being understood that all
parties need not sign the same counterpart.

Section 6.12. Publicity. The Company agrees that it will not disclose, and will
not include in any public announcement, the names of the Purchasers without the
consent of the Purchasers, which consent shall not be unreasonably withheld or
delayed, or unless and until such disclosure is required by law, rule or
applicable regulation, including without limitation any disclosure pursuant to
the Registration Statement, and then only to the extent of such requirement.

Section 6.13. Severability. The provisions of this Agreement are severable and,
in the event that any court of competent jurisdiction shall determine that any
one or more of the provisions or part of the provisions contained in this
Agreement shall, for any reason, be held to be invalid, illegal or unenforceable
in any respect, such invalidity, illegality or unenforceability shall not affect
any other provision or part of a provision of this Agreement and this Agreement
shall be reformed and construed as if such invalid or illegal or unenforceable
provision, or part of such provision, had never been contained herein, so that
such provisions would be valid, legal and enforceable to the maximum extent
possible.

Section 6.14. Further Assurances. From and after the date of this Agreement,
upon the request of the Purchasers or the Company, the Company and each
Purchaser shall execute and deliver such instruments, documents and other
writings as may be reasonably necessary or desirable to confirm and carry out
and to effectuate fully the intent and purposes of this Agreement and the other
Transaction Documents.

Section 6.15. Representation of Lead Purchaser. It is acknowledged by each
Purchaser that the Lead Purchaser has retained Burak Anderson & Melloni, PLC to
act as its counsel in connection with the transactions contemplated by the
Transaction Documents and that Burak

 

23



--------------------------------------------------------------------------------

Anderson & Melloni, PLC has not acted as counsel for any Purchaser, other than
the Lead Purchaser, in connection with the transactions contemplated by the
Transaction Documents and that none of such Purchasers has the status of a
client for conflict of interest or any other purposes as a result thereof.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

24



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized officers as of the
date first above written.

 

NEUROBIOLOGICAL TECHNOLOGIES, INC. By:   /s/ Craig W. Carlson   Name: Craig W.
Carlson   Title: Chief Financial Officer

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK

SIGNATURE PAGE FOR PURCHASERS FOLLOWS]



--------------------------------------------------------------------------------

EXHIBIT A

LIST OF PURCHASERS

  Notes

 

Name and address of Purchasers    Investment Amount and Denominations of Notes

Platinum Long Term Growth VII, LLC

152 W 57th Street, 54th Floor

NYC, NY 10019

   $4,000,000.00*

Cranshire Capital, L.P.

3100 Dundee Road, Suite 703

Northbrook, IL 60062

   $100,000.00  

Iroquois Master Fund Ltd.

641 Lexington Avenue, 26th Floor

New York, NY 10022

   $107,142.72  

Otago Partners, LLC

787 7th Avenue, 48th Floor

New York, NY 10019

   $127,551.32  

Highbridge International LLC

By: Highbridge Capital Management, LLC

c/o Highbridge Capital Management, LLC

9 West 57th Street, 27th Floor

New York, NY 10019

   $1,237,754.65*

Capital Ventures International

By: Heights Capital Management, Inc.

its authorized agent

c/o Heights Capital Management

101 California Street, Suite 3250

San Francisco, CA 94111

   $300,000.00  

Hudson Bay Fund LP

120 Broadway, 40th Floor

New York, NY 10271

   $57,397.86  

Hudson Bay Overseas Fund, LTD

120 Broadway, 40th Floor

New York, NY 10271

   $70,153.46  

  Common Stock

 

Name and address of Purchasers    Number of Shares of Common Stock

Platinum Long Term Growth VII, LLC

152 W 57th Street, 54th Floor

NYC, NY 10019

  

1,833,333*

Cranshire Capital, L.P.

3100 Dundee Road, Suite 703

Northbrook, IL 60062

   45,833  

Iroquois Master Fund Ltd.

641 Lexington Avenue, 26th Floor

New York, NY 10022

   49,107  

Otago Partners, LLC

787 7th Avenue, 48th Floor

New York, NY 10019

   58,461  

Highbridge International LLC

By: Highbridge Capital Management, LLC

c/o Highbridge Capital Management, LLC

9 West 57th Street, 27th Floor

New York, NY 10019

   567,304*

Capital Ventures International

By: Heights Capital Management, Inc.

its authorized agent

c/o Heights Capital Management

101 California Street, Suite 3250

San Francisco, CA 94111

   137,500  

Hudson Bay Fund LP

120 Broadway, 40th Floor

New York, NY 10271

   26,307  

Hudson Bay Overseas Fund, LTD

120 Broadway, 40th Floor

New York, NY 10271

   32,154  

* In a privately negotiated transaction, effective immediately upon Closing of
the transactions contemplated by this Agreement, Platinum Long Term Growth VII,
LLC agreed to allocate to Highbridge International LLC its purchase of 220,166
Purchased Shares and to allocate $500,000 principal amount of the Notes to
Highbridge International LLC. Because this allocation was effective upon
Closing, the Company sold Notes and Purchased Shares in accordance with this
allocation and the tables above reflect the respective parties’ investments and
ownership of Purchased Shares and Notes after giving effect to this allocation.

 

i



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF NOTE

 

ii



--------------------------------------------------------------------------------

EXHIBIT C

LIST OF STATES

 

 

 

[N/A]



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF LEGAL OPINION

 

iv